Title: General Orders, 29 September 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Tuesday Septr 29th 1778.
            Parole Germany—C. Signs Glasgow. Gosport.
            
          
          In Congress Septr 17th 1778.
         Whereas it is represented by the Auditors of the Army that many Regimental Pay-Masters have adopted the unwarrantable Practice of paying to the Commanding Officers of Companies agreeable to the Recommendations of the Colonels or Commanding Officers of their Regiments respectively such sums of Money as the said Regimental Pay-Masters have drawn for, but not paid to Prisoners, Deserters and men who have died in the service.
          Resolved, that until the sums of Money so paid by the Regimental Pay-Masters shall be reimbursed and paid into the hands of the Pay-Master, or Deputy Pay-Master General, such Commanding Officers of Regiments shall be accountable for the Monies which they have so ordered to be paid, the Commanding Officers of Companies for the Money so received and the Regimental Pay-Masters for the Monies so paid by them respectively, and the Auditors of the Army are authorized and directed forthwith to oblige the said Officers to account agreeable to the mode prescribed by the resolution of Congress of the sixth of February last.
          
          The Regimental Pay-Masters are to apply to the Pay-Master General for the Pay of their respective Regiments for June and July.
          At a General Court-Martial of the Line whereof Coll Humpton was President September 1778. Captain Norwood of the 4th Maryland Regiment was tried upon the following Charges.
          1st—“For publickly declaring and implying that he did not regard the Censure of the Commander in Chief, because the facts set forth to him on his trial were mis-stated.”
          2nd—“For conduct unbecoming an Officer and a Gentleman in suggesting publickly that the Facts were mis-represented, which has an implied tendency either to reflect on His Excellency, or the Court-Martial, or General Smallwood or the whole.”
          3rdly—“For declaring that General Smallwood has been guilty of Partiality in his Case, that the General is no Gentleman, and that he will make it his business to declare publickly every opportunity that General Smallwood is a partial Man and no Gentleman.”
          The Court having considered the two first Charges and the Evidence are of opinion that Captn Norwood is guilty of saying that he did not 
            
            
            
            regard the Censure of the Commander in Chief, because the Facts set forth to Him on his trial were mis-stated, and are further of opinion that such an expression had a tendency to reflect on His Excellency and on General Smallwood. The Court having considered the third charge and the Evidence are of opinion that Captn Norwood’s Justification is not sufficient and that his Expressions with respect to the Character of General Smallwood are totally groundless and without foundation—The Court find Captn Norwood guilty of breaches of the second Article of the 2nd Section and of the 5th Article of the 18th Section of the Articles of War and do sentence him to be discharged from the service.
          The Commander in Chief in justice to Captain Norwood declares that he does not believe he had any Intention to reflect upon Him tho’ his Expressions might have such a tendency, but as Captain Norwood’s Conduct in other respects has been highly prejudicial to good Order and Military Discipline and inconsistent with the respect due to his superior Officer He approves the sentence of the Court.
          At a division General Court Martial held at Danbury September 21st 1778—by order of Major General Gates Coll Cilley President—Coll Brewer was tried for embezzling or misapplying part of the Cloath sent by the Board of War of the State of Massachusetts-Bay for the Officers of his Regiment—The Court after considering the Evidence are unanimously of Opinion that Colonel Brewer is guilty of the Charge exhibited against him and do sentence him to be discharged from the Service.
          His Excellency the Commander in Chief confirms the sentence of the Court.
        